DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 9 recite the limitation “the heating plate” in line 1. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, claims 8 and 9 will be read as “the heating plate” equating to the “a heating plate” in claim 7. 
Claim 10 recite the limitation “the second heating member” in line 2. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, claims 10 will be read as “the second heating member” equating to the “a second heating member” in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 208404220 U1) in view of Luo (CN 105996809 A1) and Payen et al. (CN 1964653 B1, hereinafter Payen).
Regarding claim 1, Huang discloses an appliance for cooking (Abstract, line 1, “…a cooking appliance…”) comprising: 
a cover (Abstract, line 2, “…a pot cover…”); 
a first pot on which the cover is fitted (Page 2, Para. 3, lines 1-2, “…said inner pot top port is provided with a sealing ring, a cooker cover hermetically matched with the sealing ring.”); 
a second pot detachably fixed inside the first pot (Abstract, line 3, “…the frying basket set in the inner boiler…”, where the basket is within the inner pot and not shown to have any attachment locations), the second pot being provided with one or more second grids at a predetermined position thereof (Page 2, Para. 1, lines 2-3, “…frying basket side wall is net shaped structure…”), the position of the one or more second grids corresponding with the position of the one or more first grids (Page 2, Para. 1, lines 3 from end, “…pot side wall is correspondingly provided with the air outlet, the fan of the heating hot air heated by the hot air into the basket to basket side wall…”, where the, Page 2, Para. 5, lines 1-2, “…hot air blowing the basket from the basket side…”, where in Fig. 3, the inner pot 6 is connected to the air outlet 9, where in order to have air circulation, there must inherently be an opening in the inner pot, where the opening corresponds with the basket); 
a first heating member fixed on a sidewall of the first pot, facing right toward the one or more first girds (Page 2, Para. 13, line 2 from end, “…heating element 7…”); and 
a convection member fixed on the sidewall of the first pot, facing right toward the first heating member (Page 2, Para. 13, line 2 from end, “…blower (5) the hot air after heating element 7…”), such that the airflow generated by the convection member flows into the second pot through the one or more first girds and second grids after heated by the first heating member, so as to heat the food inside the second pot (Page 2, Para. 13, lines 2 from end, “…blower (5) the hot air after heating element 7 heating from air outlet 9 is blown to the side surface of the frying basket 2 so that hot air is blown into the basket 2.”).
Huang does not disclose:
a multifunctional appliance for cooking; and
the first pot being provided with one or more first girds at a predetermined position thereof.
However, Luo discloses, in the similar field of cooking appliances with frying capabilities, a multifunctional appliance for cooking (Abstract, line 1, “…a household multi-functional air energy boiler…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the air fryer in Huang with the multifunctional cooking appliance as taught by Luo.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the cooking appliance to cook and bake food, which would allow for increased flexibility in the device, as stated by Luo, Page 2, Para. 3, lines 2-3, “…cooking food with food baking function, the function is diversified, strengthen applicability
and ensure food processing effect…”. Additionally, the appliance from Luo shares similarities with Huang in that they both have slotted inner containers, a fan heating assembly, and cooking devices, therefore to realize an additional function of baking would be a mere adjustment of the heating process in Huang.
Furthermore, Payen discloses, in the similar field of appliances for frying using air, an inner pot with an air passage that contains grids (Para. 0059, lines 2 from end, “Specifically, this means preferably is a ventilation port formed by a shutter type inlet 6A air entrance 6, and actually is the air inlet hole.”, Fig. 4). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the air outlet in Huang with the shutter type inlet that inherently contains grids as taught by Payen.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of greater control over the air flow, as stated by Payen, Para. 0140, lines 2-3, “…release hole is preferably arranged inlet 6A near the shutter, thereby enabling steam throughout the cooking cycle can continuously escape in a controlled manner…”, where the opening is relied upon for the structure as the air flow is a mere design choice.
	Regarding claim 2, modified Huang teaches the apparatus according to claim 1, as set forth above.
Modified Huang does not disclose:
further comprising: a second heating member provided at a bottom of the first pot, the second heating member being configured to heat a bottom of the second pot disposed inside the first pot.  
However, Luo discloses a second heating member located at the bottom of the apparatus that heats the bottom of the pots (Page 3, Para. 9, lines 3 from end, “…bottom…is provided with…an electric heating tube 5…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking apparatus from modified Huang to include the secondary heating element as taught by Luo.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of increased heating coverage for cooking and allow for greater efficiency in achieving fast and uniform heating, as stated by Luo, Page 3, Para. 10, lines 1-3 and 5-6, “…the upper blade 9 drives the electric heating tube 5 of heat along with the wind blowing and heating inner container 2 the hot air circulation path 11 is formed upward…ensures the heat of the heat source to achieve fast and uniformly heating the food…”, where even without the fan assembly, the heating pipe would still allow for air to heated and passed onto the cooking chamber.
	Regarding claim 3, modified Huang teaches the apparatus according to claim 2, as set forth above, discloses wherein the convection member comprises: a support frame fixed to the sidewall of the first pot (Inherently disclosed in Huang, Fig. 3, where the heating element 7 and the blower 5 are on the sidewall next to the inner pot, where the chamber can be construed as the support to keep all elements of the heating system in place); 
a fan motor fixed to a side of the support frame away from the sidewall of the first pot (Inherently disclosed in Huang, Page 2, Para. 13, lines 2 from end, “…blower (5) the hot air after heating element 7…hot air is blown into the basket 2.”, where the fan and the blower are both 5, where in order for the fan to generate airflow, there must inherently be a motor connected to the fan which can be construed as the blower).
Modified Huang does not disclose:
one or more blades fixed to a side of the support frame near the sidewall of the first pot, the Page 2 of 7Attorney Docket No.: 48000.010USUone or more blades being coupled with the fan motor, the fan motor being configured to drive the one or more blades.
However, Luo discloses a heating system with a fan with blades coupled to a motor (Page 3, Para. 9, lines 2 from end, “…fan drive assembly comprises a drive motor 8, the upper blade 9 and the lower blade 10…[blades] are adapted and installed on the driving motor 8 in the shaft.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fan assembly in modified Huang with the specific blade feature as taught by Luo.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a fan with blades capable of rotating to produce wind and circulation, as taught by Luo, Page 3, Para. 10, lines 1-3, “…upper blade 9 to rotate…heat along with the wind blowing and heating inner container 2 the hot air circulation path 11 is formed upward.”.
	Regarding claim 4, modified Huang teaches the apparatus according to claim 2, as set forth above, discloses wherein the one or more second grids are arranged evenly or unevenly on the entire sidewall of the second pot, or the one or more second grids are arranged evenly or unevenly on a portion of the sidewall of the second pot (Inherently disclosed in Huang, Fig. 3, where the basket 2 is shown with multiple grids or slots that are evenly distributed along the entire sidewall).
	Regarding claim 5, modified Huang teaches the apparatus according to claim 2, as set forth above, discloses wherein the height of the second pot is lower than the height of the first pot, such that a clearance is formed between the second pot and the cover when the cover is fitted onto the first pot (Inherently disclosed in Huang, Modified Fig. 3, where the heights are shown).

    PNG
    media_image1.png
    693
    1113
    media_image1.png
    Greyscale

Modified Figure 3, Huang
	Regarding claim 6, modified Huang teaches the apparatus according to claim 2, as set forth above, discloses further comprising: a rotary motor provided at the bottom of the first pot and coupled with a rotating shaft, the rotary motor being configured to drive the rotating shaft to rotate (Inherently disclosed in Huang, Page 2, Para. 1, lines 3-4, “…a motor drives the basket to rotate…”, where the shaft of the motor is seen in Fig. 3 protruding to the inner pot and basket), wherein the second pot is further provided with a first motor base at the bottom thereof, when the second pot is disposed inside the first pot, the rotating shaft is engaged with the first motor base and is driven by the rotary motor to rotate, which causes the rotation of the second pot via the first motor base (Inherently disclosed in Huang, Page 2, Para. 1, lines 3-4, “…a motor drives the basket to rotate…”, where the shaft of the motor in Fig. 3 is connected to the basket which allows the basket to rotate).  

Claims 7-10, 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 208404220 U1) in view of Luo (CN 105996809 A1) and Payen et al. (CN 1964653 B1, hereinafter Payen) in further view of Wang et al. (CN 110786733 A1, hereinafter Wang).
	Regarding claim 7, modified Huang teaches the apparatus according to claim 6, as set forth above, discloses a motor mounting hole (Inherently disclosed in Huang, Fig. 3, where the motor 4 has a shaft that protrudes from the base of the apparatus, where there inherently must be a hole within the base in order for the shaft to couple with the bottom of the basket), and wherein the rotary motor is fixed at the bottom of the first pot through the motor mounting hole (Inherently disclosed in Huang, Page 2, Para. 3 from end, line 5, “…motor 4 output shaft is provided with a supporting column 8…”, where the Fig. 3 shows the motor shaft fixed to the bottom of basket 2 through the column 8, which is construed as an indentation or hole).
Modified Huang does not disclose:
wherein the second heating member is a heating plate provided with a hole at a center thereof, and wherein the heating plate is fixed at the bottom of the first pot.
However, Wang discloses, in the similar field of cooking devices with basket inner pots, a second heating member that is a heating plate which includes a hole (Page 3, Para. 4 from end, line 1, “…heating plate 5 is provided with a through hole 8…”), where the heating plate is fixed to the bottom (Fig. 3, where the heating plate 5 is shown at the bottom of the inner pot). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating pipe in modified Huang to be a heating plate with a through hole as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a second heating channel to provide more coverage for cooking within the device and where the through hole allows the shaft of a fan and air intake system to be accommodated, as stated by Wang, Page 2, Para. 9, lines 3 from end, “…baking assembly stand above the heating disc…the heat generated by the heating blow to baking assembly inner cavity.”, and Figure 1, where the through hole 8 allows the fan with the shaft to be held within the assembly. 
	Regarding claim 8, modified Huang teaches the apparatus according to claim 6, as set forth above, discloses wherein the first motor base is configured to protrude from the bottom of the second pot (Inherently disclosed in Huang, Page 2, Para. 3 from end, line 5, “…motor 4 output shaft is provided with a supporting column 8…”, where the column protrudes from the bottom of the basket), and wherein when the second pot is fixed inside the first pot, the first motor base inserts into the motor mounting hole and engages with the rotating shaft (Inherently disclosed in Huang, Fig. 3, where the motor 4 has a shaft that protrudes from the base of the apparatus, where there inherently must be a hole within the base in order for the shaft to couple with the bottom of the basket).  
	Modified Huang does not disclose:
wherein the height of the rotating shaft is equal to or lower than the height of the heating plate.
However, Wang discloses a heating plate located at the bottom of the inner pot (Page 2, Para. 9, line 2, “…the heating plate set above the middle layer bottom surface…”) that is above a rotating shaft (Fig. 3, where the motor shaft of 13 is seen lower than the heating plate 5). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating pipe from modified Huang to be the heating plate with motor assembly as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a second heating channel to provide more coverage for cooking within the device, as stated by Wang, Page 2, Para. 9, lines 3 from end, “…baking assembly stand above the heating disc…the heat generated by the heating blow to baking assembly inner cavity.”.
	Regarding feature of the height of the motor shaft in relation to the heating plate, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Huang discloses a shaft that protrudes from the bottom of the inner pot connected to a support column that is coupled with a basket 2, where Wang discloses a motor shaft that does not protrude past the heating plate. Thus, there are limited options regarding the motor shaft height compared to the heating plate (i.e., it is lower, equal, or greater) and even having the motor shaft be lower would still result in the same end-result of causing the basket from Huang to rotate due to the existence of the support column. 
	Regarding claim 9, modified Huang teaches the apparatus according to claim 6, as set forth above, discloses wherein the first motor base is configured to recess into the bottom of the second pot (Inherently disclosed in Huang, Page 2, Para. 3 from end, line 5, “…motor 4 output shaft is provided with a supporting column 8…”), and wherein when the second pot is fixed inside the first pot, the rotating shaft inserts into the first motor base and engages with the first motor base (Inherently disclosed in Huang, Fig. 3, where the basket 2 contains the support column 8, meaning that it is inherently fixed onto the column, where the column engages with the motor with shaft 4).
	Modified Huang does not disclose:
wherein the height of the rotating shaft is greater than the height of the heating plate.
However, Wang discloses a heating plate located at the bottom of the inner pot (Page 2, Para. 9, line 2, “…the heating plate set above the middle layer bottom surface…”), which when combined with support column 8 of Huang, would result in the rotating shaft of the motor to be higher than the heating plate. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating pipe from modified Huang to be the heating plate with motor assembly as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a second heating channel to provide more coverage for cooking within the device, as stated by Wang, Page 2, Para. 9, lines 3 from end, “…baking assembly stand above the heating disc…the heat generated by the heating blow to baking assembly inner cavity.”, where the original structure of the motor shaft from Huang would still be present to allow for rotation of the basket 2.
	Regarding claim 10, modified Huang teaches the apparatus according to claim 1, as set forth above.
Modified Huang does not disclose:
further comprising: a third pot detachably fixed inside the first pot, the third pot being in contact with the second heating member so as to be heated by the second heating member, wherein when the cover is fitted onto the first pot, the third pot and the cover form a sealed space.
However, Wang discloses a third pot that can be detachably inserted into a first pot (Page 4, Para. 6, line 2, “…the container 2 is put in the pot…”, where the inner cavity is construed as a first pot), where the third pot would be in contact with a heating member located on the bottom of the apparatus (Page 4, Para. 6, lines 2-3, “…liner 2 can be the through hole of the heating plate 5…”, where the container 2 is in contact with the heating plate located at the bottom) and be covered (Page 4, Para. 6, line 2, “…container 2 is put in the pot, covering the pot cover…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking appliance from modified Huang to include a third pot as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of interchangeable pots to allow the appliance to perform different functions, where the container 2 provides a normal pressure cooker function, as stated by Wang, Page 4, Para. 6, lines 1-2, “…the product is normal pressure cooker, the baking assembly 3 taken out from the pot body, directly the container 2 is put in the pot…”.
	

	Regarding claim 12, modified Huang teaches the apparatus according to claim 10, as set forth above.
Modified Huang does not disclose:
further comprising: a controller provided on the sidewall of the first pot and coupled with the first heating member, the controller being configured to control the operation of the first heating member.
However, Luo discloses a controller located on the sidewall that can control the temperature and time of heating elements (Page 4, Para. 2, lines 1-3, “…the cavity 6 is provided with a PCB control board 18 and controller 19. the PCB control board 18 for adjusting time and controlling the temperature so as to control the product at a certain time and temperature starting and stopping…”, where cavity is located on the side wall). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking appliance with the sidewall heating element from modified Huang to include a controller as taught by Luo.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing greater control over the cooking process as time and temperature can be selected, as stated by Luo, Page 4, Para. 2, lines 1-2, “…the PCB control board 18 for adjusting time and controlling the temperature…”.
	Regarding claim 13, modified Huang teaches the apparatus according to claim 12, as set forth above, discloses wherein the appliance further comprises a second heating member (Inherently disclosed in teaching from Wang, where the heating plate 5 is the second heating member), and wherein the controller is coupled with the second heating member and is configured to control the operation of the second heating member (Inherently disclosed in teaching from Luo, where the controller 19 controls the heating element 5 located at the bottom of the appliance), and wherein when the second pot is mounted inside the first pot, the controller is configured to control the first heating member and the second heating member to operate, and when the third pot is mounted inside the first pot, the controller is configured to control the second heating member to operate and control the first heating member not to operate (Inherently disclosed in teaching from Luo, Page 4, Para. 2, lines 1-3, “…the cavity 6 is provided with a PCB control board 18 and controller 19. the PCB control board 18 for adjusting time and controlling the temperature so as to control the product at a certain time and temperature starting and stopping…”, where in modified Huang, there would be two heating elements and interchangeable pots, where the controller is capable of determining time for a heating element to function, where such control can be implemented to be dependent on specific pots in order to achieve multifunctional cooking modes).
	Regarding claim 16, modified Huang teaches the apparatus according to claim 2, as set forth above.
Modified Huang does not disclose:
further comprising: a third pot detachably fixed inside the first pot, the third pot being in contact with the second heating member so as to be heated by the second heating member, wherein when the cover is fitted onto the first pot, the third pot and the cover form a sealed space.
However, Wang discloses a third pot that can be detachably inserted into a first pot (Page 4, Para. 6, line 2, “…the container 2 is put in the pot…”, where the inner cavity is construed as a first pot), where the third pot would be in contact with a heating member located on the bottom of the apparatus (Page 4, Para. 6, lines 2-3, “…liner 2 can be the through hole of the heating plate 5…”, where the container 2 is in contact with the heating plate located at the bottom) and be covered (Page 4, Para. 6, line 2, “…container 2 is put in the pot, covering the pot cover…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking appliance from modified Huang to include a third pot as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of interchangeable pots to allow the appliance to perform different functions, where the container 2 provides a normal pressure cooker function, as stated by Wang, Page 4, Para. 6, lines 1-2, “…the product is normal pressure cooker, the baking assembly 3 taken out from the pot body, directly the container 2 is put in the pot…”.
	Regarding claim 17, modified Huang teaches the apparatus according to claim 3, as set forth above.
Modified Huang does not disclose:
further comprising: a third pot detachably fixed inside the first pot, the third pot being in contact with the second heating member so as to be heated by the second heating member, wherein when the cover is fitted onto the first pot, the third pot and the cover form a sealed space.
However, Wang discloses a third pot that can be detachably inserted into a first pot (Page 4, Para. 6, line 2, “…the container 2 is put in the pot…”, where the inner cavity is construed as a first pot), where the third pot would be in contact with a heating member located on the bottom of the apparatus (Page 4, Para. 6, lines 2-3, “…liner 2 can be the through hole of the heating plate 5…”, where the container 2 is in contact with the heating plate located at the bottom) and be covered (Page 4, Para. 6, line 2, “…container 2 is put in the pot, covering the pot cover…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking appliance from modified Huang to include a third pot as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of interchangeable pots to allow the appliance to perform different functions, where the container 2 provides a normal pressure cooker function, as stated by Wang, Page 4, Para. 6, lines 1-2, “…the product is normal pressure cooker, the baking assembly 3 taken out from the pot body, directly the container 2 is put in the pot…”.
	Regarding claim 18, modified Huang teaches the apparatus according to claim 4, as set forth above.
Modified Huang does not disclose:
further comprising: a third pot detachably fixed inside the first pot, the third pot being in contact with the second heating member so as to be heated by the second heating member, wherein when the cover is fitted onto the first pot, the third pot and the cover form a sealed space.
However, Wang discloses a third pot that can be detachably inserted into a first pot (Page 4, Para. 6, line 2, “…the container 2 is put in the pot…”, where the inner cavity is construed as a first pot), where the third pot would be in contact with a heating member located on the bottom of the apparatus (Page 4, Para. 6, lines 2-3, “…liner 2 can be the through hole of the heating plate 5…”, where the container 2 is in contact with the heating plate located at the bottom) and be covered (Page 4, Para. 6, line 2, “…container 2 is put in the pot, covering the pot cover…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking appliance from modified Huang to include a third pot as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of interchangeable pots to allow the appliance to perform different functions, where the container 2 provides a normal pressure cooker function, as stated by Wang, Page 4, Para. 6, lines 1-2, “…the product is normal pressure cooker, the baking assembly 3 taken out from the pot body, directly the container 2 is put in the pot…”.
	Regarding claim 19, modified Huang teaches the apparatus according to claim 5, as set forth above.
Modified Huang does not disclose:
further comprising: a third pot detachably fixed inside the first pot, the third pot being in contact with the second heating member so as to be heated by the second heating member, wherein when the cover is fitted onto the first pot, the third pot and the cover form a sealed space.
However, Wang discloses a third pot that can be detachably inserted into a first pot (Page 4, Para. 6, line 2, “…the container 2 is put in the pot…”, where the inner cavity is construed as a first pot), where the third pot would be in contact with a heating member located on the bottom of the apparatus (Page 4, Para. 6, lines 2-3, “…liner 2 can be the through hole of the heating plate 5…”, where the container 2 is in contact with the heating plate located at the bottom) and be covered (Page 4, Para. 6, line 2, “…container 2 is put in the pot, covering the pot cover…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking appliance from modified Huang to include a third pot as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of interchangeable pots to allow the appliance to perform different functions, where the container 2 provides a normal pressure cooker function, as stated by Wang, Page 4, Para. 6, lines 1-2, “…the product is normal pressure cooker, the baking assembly 3 taken out from the pot body, directly the container 2 is put in the pot…”.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 208404220 U1) in view of Luo (CN 105996809 A1) and Payen et al. (CN 1964653 B1, hereinafter Payen) in view of Wang et al. (CN 110786733 A1, hereinafter Wang) and in further view of Zhenxiong et al. (WO 2019237653 A1, hereinafter Zhenxiong).
Regarding claim 11, modified Huang teaches the apparatus according to claim 10, as set forth above.
Modified Huang does not disclose:
wherein the cover is further provided with an air hole configured to open when the air pressure in the sealed space formed by the third pot and the cover is greater than a preset value.
However, Zhenxiong discloses, in the similar field of cooking appliances that can function as pressure cookers, a cover with a pressure limiting valve that opens to release pressure after exceeding a threshold (Abstract, lines 4-6, “…the first component (600) is configured to seal or unseal the pot body (109) by means of the state change of the air duct (610); the first component (600) can release pressure when the pressure in the pot body (109) exceeds a threshold.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cover of modified Huang to include the pressure limiting valve as taught by Zhenxiong.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the cooking appliance to maintain a threshold pressure valve so that cooking can be done with uniform conditions, as stated by Zhenxiong, Page 2, Para. 5, lines 4 from end, “The first component can cooperate with the pot body to achieve an increase in pressure in the pot body. When the pressure in the pot exceeds a threshold, the first component is used to release the pressure in the pot.”. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 208404220 U1) in view of Luo (CN 105996809 A1) and Payen et al. (CN 1964653 B1, hereinafter Payen) in view of Wang et al. (CN 110786733 A1, hereinafter Wang) and in further view of Gill et al. (US 20190045973 A1, hereinafter Gill).
	Regarding claim 14, modified Huang teaches the apparatus according to claim 12, as set forth above.
Modified Huang does not disclose:
whereinPage 4 of 7Attorney Docket No.: 48000.010USU the controller is further coupled with a fan motor and is configured to control the operation of the fan motor, and wherein when the second pot is mounted inside the first pot, the controller is configured to control the fan motor to operate.
However, Gill discloses, in the similar field of cooking appliances, a controller that is capable of controlling a fan motor (Para. 0055, lines 2-6, “…a control system 100 of the cooking system 20 includes a controller or processor 102 for controlling operation of the heating elements 82, 84 (and air movement device 86 including the motor 88 and fan 90 associated therewith…”, where the controller has complete customization of the fan motor and can be configured to operate the fan depending on the pot from modified Huang). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking appliance controller in modified Huang to include control over the fan motor as taught by Gill.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain further control over the air movement device and allow the heating operation to be consistent, as stated by Gill, Para. 0055, lines 4-7, “…controller…for controlling operation of the heating elements…and air movement device…executing stored sequences of heating operation.”, where stored sequences allow for consistency in cooking modes.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 208404220 U1) in view of Luo (CN 105996809 A1) and Payen et al. (CN 1964653 B1, hereinafter Payen) in view of Wang et al. (CN 110786733 A1, hereinafter Wang) and in further view of Liang et al. (CN 204192406 U, hereinafter Liang).
	Regarding claim 15, modified Huang teaches the apparatus according to claim 12, as set forth above.
Modified Huang does not disclose:
wherein the controller is further coupled with a rotary motor, and wherein when the second pot is fixed inside the first pot, the controller is configured to control the rotary motor to operate, and when the third pot is fixed inside the first pot, the controller is configured to control the rotary motor not to operate.
However, Liang discloses, in the similar field of cooking appliance, a controller that controls a rotating motor for a stirring pot (Para. 0030, lines 3 from end, “…the opening blade controller 130, corresponding to the stirring paddle 331 will rotate, air pot into the frying mode….”, where the controller has complete customization of the rotary motor and can be configured to operate a motor depending on the pot from modified Huang ). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking appliance controller in modified Huang to include  additional control over a rotary motor (specifically the motor 4 disclosed in Huang) as taught by Liang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of further control over a rotation device’s operating time, as stated by Liang, Para. 0034, lines 2 from end, “…shifting the blade controller 130, starting the second motor 410 so that the stirring paddle 331 to rotate.”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma (CN 110623636 A1) discloses a similar pressure limiting valve, but does not mention a release of pressure depending on a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
07/22/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761